DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24, 26, 27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 35, firstly the swivel member is rotatable relative to the receiver about the first axis and secondly rotation of the swivel member relative to the restriction member through a range of motion about only a third axis that intersects and is perpendicular to the first axis appears indefinite.  The second limitation requires the swivel member only have rotation about the third axis however the first limitation says that the swivel member may be rotatable about the first axis as well. Clarification is requested.
The examiner notes that the applicant’s arguments make sense that the swivel member can rotate about both the first and third axes; however, the claim requires the swivel member to rotate only about the third axis. It is unclear how the swivel member can rotate only about the third axis and also the first axis. 


Claims 26 and 27 are rejected for depending from claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 12, 14-18, 21, 24, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (6,454,313) in view of Nitto (WO2013146989).
Regarding claim 11, Dawson discloses adjustable nozzle assembly (figure 5) comprising: a receiver (item 84) having a first inlet (inlet to 84), a first outlet (outlet to 84), and a first internal passageway (passageway extending through 84) extending between the first inlet and the first outlet, the receiver including a reception chamber (chamber adjacent to and upstream of 90) centered about a first axis, the reception chamber being in fluid communication with the first internal passageway (thin portion versus larger expanded portion); a swivel member (item 82) disposed in the reception chamber of the receiver, the swivel member having a second inlet (inlet of 82) fluidly coupled to the first outlet, a second outlet (outlet of 82), and a second internal passageway extending between the second inlet and the second outlet (portion between inlet and outlet); a nozzle (either outlet to 82 or adjoining pipeline of 82)  a restriction member (83) having an internal surface configured to engage an external surface of the swivel member to permit rotation of the swivel member relative to the restriction member, a securement member (item 86) coupling the restriction member to the receiver (see figure 5), wherein the securement member is directly coupled to the receiver (via threads) and configured to selectively force the restriction member toward the receiver (upon threading to 84).
Dawson is silent to the restriction member having an internal surface including a first flat portion configured to engage a second flat portion of an external surface of the swivel member, restricting movement only about a third axis that intersects and is perpendicular to the first axis
However, Nitto teaches a restriction member (16 and 44) having an internal surface including a first flat (planar) portion (50-1) configured to engage a second flat (planar) portion (34, 48) of an external surface of the swivel member to permit rotation of the swivel member relative to the restriction member about only a third axis that intersects and is perpendicular to the first axis (see figures 2, 3A-F).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the restriction member of Dawson  with the restriction member (16, 44) of Nitto so that the movement of the swivel member is to be restricted for a particular movement, the motivation being that this allows in a situation where a controlled placement of the output of the piping connection is necessary, a particular fitting of item 83 can be implemented such that more or less 
Regarding claim 12, Dawson further discloses wherein over 50% of the external surface of the swivel member is spherical about a common center point (see figure 5, appears to show more than a hemispherical rounded sections).
Alternatively, the Examiner notes that the percent area is not specifically disclosed.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to use the appropriate amount of spherical surface area to allow for the proper movement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  One of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding claim 14, Dawson further discloses wherein the securement member is configured to limit rotation of the restriction member to rotation about the first axis (via threaded attachment).
Regarding claim 15, Orshansky further discloses wherein the swivel member is configured to rotate about the first axis through a maximum rotation angle of at least 360 degrees with respect to the receiver (rotation of 360 degrees is allowed based on geometry of components).

In the alternative Nitto does not explicitly state an angle/degrees for figure 3B.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the mode/angle relationship, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.

Regarding claim 21, Dawson further discloses wherein the swivel member has a substantially spherical external surface portion (see figure 1) in contact with an internal surface of the receiver (see figure 1);
wherein the nozzle is configured to discharge fluid along the second axis (since nozzle is part of or attached to swivel member); and wherein the restriction member is coupled to the receiver such that the swivel member is positioned between the receiver and the restriction member (see figure 5), and wherein the restriction member defines a passageway through which the nozzle extends (pathway within 83, projection of component 82 extends).
Regarding claim 24, Dawson further discloses wherein the restriction member is configured to rotate relative to the receiver about the first axis (see figure 5).
Regarding claim 35, a modified Dawson further teaches as best understoond, wherein the swivel member is rotatable relative to the receiver about the first axis (untightened), and wherein the first internal passageway and the second internal passageway are in fluid communication throughout the entirety of the range of motion.
Regarding claim 36, a modified Dawson further teaches wherein teaches wherein a first cross sectional area of the reception area is greater than a second cross sectional area of the second inlet (see figure 5, reception area appears to have a larger diameter than largest diameter of inlet to 82).

Regarding claim 38, Dawson further discloses wherein the securement member configured to selectively force the restriction member and the swivel member to the receiver to fix the orientation of the swivel member (as combined with Nitto).
Regarding claims 39 and 40, the third axis is substantially perpendicular to the first planar portion and the second planar portion (Nitto (fig 2, 3).  

Claims 19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dawson (6,454,313) in view of Nitto (WO2013146989) in further view Takagi (6,846,022).
Regarding claims 19 and 29, Dawson fails to teach wherein the second internal passageway of the swivel member is skewed with respect to the second axis of the nozzle.
However, Takagi teaches a skewed passageway of a swivel member (figures 1, 2B, 3A, 3B, and figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to skew or obliquely form the swivel member as taught by Takagi to the system of Dawson, the motivation being this allows for a stopped configuration in the straight form (see figure 1, 28 abuts against 24) and to be able to angle the joint while still allowing flow therethrough (see figures 3A and 3B).
.


Claims 11, 12, 21, 24, 26, 27 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nitto (WP2013/146989) in view of Byerly (2005/0140138).
Regarding claim 11, Nitto discloses adjustable nozzle assembly comprising: a receiver (items 12, 26, and 28) having a first inlet (item 18), a first outlet (outlet of 12), and a first internal passageway (passageway there between) extending between the first inlet and the first outlet, the receiver including a reception chamber (item 54) centered about a first axis, the reception chamber being in fluid communication with the first internal passageway; a swivel member (items 30, 40, 42) disposed in the reception chamber of the receiver, the swivel member having a second inlet (inlet to 30) fluidly coupled to the first outlet (see figure 1), a second outlet (outlet of 30/40/42), and a second internal passageway extending between the second inlet and the second outlet; a nozzle (item 62) coupled to the swivel member and fluidly coupled to the second internal passageway, wherein the nozzle is centered about a second axis; a restriction member (16 and 44) having an internal surface including a first flat portion (50-1) 
Nitto fails to teach wherein the securement member is directly coupled to the receiver.
	However, Byerly teaches a similar connection wherein a securement member (item 34) is directly attached to the receiver (item 130) and configured to selectively force the restriction member toward the receiver.  For clarity, the Examiner is suggesting to modify Nitto in such a way that item 58 would abut the shoulder of item 12 as taught by Byerly.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow for the securement member of Nitto to abut and thus directly couple to the receiver as taught by Byerly, the motivation being this provides a known completed connection for the assembler of the system to know that the component is properly installed and engaged.  The Examiner further notes that in figures 3A-3D the securement member comes suspiciously close to touching the receiver.
Regarding claim 12, Nitto further discloses wherein over 50% of the external surface of the swivel member is spherical about a common center point (see figures 1 and 2, only smaller sections are flattened).

However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to use the appropriate amount of spherical surface area to allow for the proper movement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  One of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
Regarding claim 21, Nitto further discloses wherein the swivel member has a substantially spherical external surface portion (see figure 2) in contact with an internal surface of the receiver (see figure 1);
wherein the nozzle is configured to discharge fluid along the second axis; and wherein the restriction member is coupled to the receiver such that the swivel member is positioned between the receiver and the restriction member (see figure 1), and wherein the restriction member defines a passageway through which the nozzle extends (16 defines where nozzle can move).
Regarding claim 24, Nitto further discloses wherein the restriction member is configured to rotate relative to the receiver about the first axis (receiver portion is rotatable).

Regarding claim 27, Nitto further discloses wherein a bend angle is defined between the first axis and second axis, wherein the bend angle is adjustable from zero degrees to a maximum bend angle, and wherein the maximum bend angle ranges from greater than thirty degrees to less than sixty degrees (release angle maximum appears to be approximately 45 degrees in figure 3B, noting that 3A is a purge mode).  
In the alternative Nitto does not explicitly state an angle/degrees for figure 3B.
However, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the mode/angle relationship, since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Further, in re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). See MPEP 2144.04.IV.A.
.  


Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nitto (WP2013/146989) in view of Byerly (2005/0140138) in further view of Byam (1,067,642).
	Regarding claim 19, Nitto fails to disclose wherein the second internal passageway of the swivel member is centered about and extends along a fourth axis that is skewed with respect to the second axis of the nozzle.
However, Byam teaches a similar system in the same field of endeavor wherein the second internal passageway of the swivel member is centered about and extends along a fourth axis that is skewed with respect to the second axis of the nozzle (the Examiner notes that multiple skewed portions may be construed as the passage and they appear at different axes than the end pipe nozzle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the angle/axes of the swivel member relative to the nozzle, the motivation being this allows for a particularly directional flow versus the swivel allowing for access into difficult areas.


Response to Arguments
Applicant's arguments filed 10/18/21 have been fully considered but they are not persuasive.

The examiner notes that the above rejections indicate that element 16 as well as 44 of Nitto are being considered the restriction member. Element 44 is installed into element 16 making up the restriction member before the swivel member is installed inside of the restriction member. Element 44 includes a flat or planar  surface 50-1 that engages surface 34 and 48 of the swivel member.
The above rejections are being maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/15/2021